DETAILED ACTION
Claims 1-4, 8, 12, 14, 17-20, 22-24 and 31-32 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn due to amendments and/or persuasive arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification-Maintained
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
This objection was not addressed.
Claim Rejections - 35 USC § 112, 1st para., E-Maintained for claims 22-24
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the preparation of two specific recombinant viruses of specific structures, BeninΔMGF and BeninΔDP148R, and their use in protecting a subject, does not reasonably provide enablement for effective treatment as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Enablement is considered in view of the Wands factors.
Nature of the invention. The claims are directed to (in part): a method of treating and/or preventing ASFV in a subject (at least claim 22).
	Scope of the invention. The claims are broad in that they encompass any and all ASFV isolates, wherein a deletion, partial deletion or gene interruption may be used to render the claimed genes as non-functional, leading to a plurality of different structures compared to the wile-type sequence. Note that the claims do not indicate how the claimed 11 genes are partially deleted or how the genes are interrupted, further broadening the scope of structures claimed.
	State of the prior art. As noted above, Chapman (2008-cited by the IDS) provides a comparison of genomic sequences from many isolates including those from the Benin 97/1, OURT88/3 and BA71A; see whole document. The author teaches that performing comparative genomic analyses allows the prediction of the molecular aspects 
	The specification, para. 120 further teaches that “Previously six MGF 360 genes (9L, 10L, 11L, 12L, 13L and 14L) and two MGF 505 genes (1R and 2R) were deleted from the highly pathogenic South African isolate Pr4. This deletion markedly reduced viral growth in primary macrophage cell cultures by 100- to 1000-fold (Zsak et al 2001, as above) and led to attenuation of the virus (cited as unpublished results, Afonso et al 2004 J. Virol 78:1858-1864).”
	Working examples. The working examples merely describe two specific structures, BeninΔMGF and BeninΔDP148R, and the functional characterization thereof in protecting a subject subsequently challenged by virus. The working examples do not enable the full scope of the claims in view of the genus of differential structures claimed or the claimed methods, particularly the method of treatment.
	Guidance in the specification. Beyond the preparation of and the functional characterization as a method for protection by BeninΔMGF and BeninΔDP148R, there is none. As an example, the claims are directed to partial deletions which are structurally undefined and may encompass a modification of a single codon at any position in the gene. The specification provides no guidance in view of selecting any specific sequences for partial deletions. It is noted here that OURT88/3 is inherently non-pathogenic and while the scope of the claims encompass this isolate, it is not clear what is anticipated for this isolate following the deletion or partial deletion of the claimed genes, such as MGF 505-3R. 
	Predictability of the art. In view of the full scope of the claims, one cannot predict if all of the possible structures for all of the ASFV isolates as claimed (e.g. partial deletions of one codon) would lead to the successful intended use as a vaccine, or for treatment and protection, or if the virus will be successfully attenuated at all. 
	Amount of experimentation necessary. Much undue experimentation would be necessary in order to make/use the full scope of the attenuated viruses as claimed. The artisan would have to make a sufficient number of attenuated ASFVs as claimed (i.e. using different isolates, using deletions, partial deletions and/or gene interuptions) followed by functionally characterizing such structures in order to determine if they are attenuated or may serve as vaccines or will successfully treat ASFVs. All of this work has been left for others to do.
.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. The arguments fail to address treating ASF in a subject. See para. 179 of the specification for disclosing the following: the term “treating” is intended to refer to reducing or alleviating at least one symptom of an existing ASF infection. Note that the specification merely provides the inoculation of the composition to a subject followed by a viral challenge; see Examples 3 and 4. The Examples do not support treatment of at least one symptom for an existing infection. 
Thus, the rejection is maintained for claims 22-24 directed to a treatment method.
Claim Rejections - 35 USC § 103-Modified to address the amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 12, 14, 17-20, 22-24, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of de Leon et al. (Virus Research, 2013-previously cited by form 892), Neilan et al. (2002-cited by the IDS) and Zsak et al. (2001-cited by the IDS) in further view of Chapman et al. (2008-cited by the IDS).
The claims directed to a vaccine comprising an attenuated ASFV which lacks a functional version of MGF 360 genes 9L-14L and MGF 505 genes 1R-4R wherein the genes are deleted, partially deleted or interrupted; see instant claim 1.
Claim 14 is directed a composition which comprises a plurality of attenuated ASF viruses of different genotypes. 
Claim 17 is directed to a method of attenuating an ASF.
Claim 22 is directed to a method for preventing ASF in a subject.
New claims 31 and 32 are further directed an ASF virus belongs to the Genotype I group. 
De Leon describes the general strategy to construct virus deletion mutants which can be engineered in order to obtain attenuated ASFV strains suitable for vaccine et al. (2002) and Zsak et al. (2001) for support; see p. 177, col. 2. Also see Table 2, p. 4 which provide different ASFV strains of different genotypes, including those which are attenuated. Of note, the author teaches that a common approach to study the function of a particular protein is the generation of virus mutants in which the gene encoding that polypeptide is partially or totally deleted; see p. 174, col. 1.
Neilan is cited for teaching the deletion of three MGF 360 genes, the 12L, 13L and 14L genes and four MGF 530 genes, 1R, 2R, 3R and 4R genes, of the pathogenic Malawi ASFV isolate; see p. 3098, col. 1 and Fig. 3, p. 3100. See p. 3098, col. 2 which provides that the deletions attenuated the virus. Thus, Neilan teaches a successful method of attenuating an ASFV isolate and such genes may serve as candidates for inactivation in order to attenuate other ASFV isolates.
Zsak et al.
The combined teachings above do not explicitly express that the ASFV belongs to the genotype I group.
Chapman is cited for describing a comparison of the genome sequences of African swine fever virus isolates, including the OURT88/3 virus and Benin 97/1 virus; see title and whole document.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and perform deletions, partially deletions or inactivation of the MGF 360 genes 9L-14L and MGF 505 genes 1R-4R in a pathogenic ASFV in view of the teachings by Neilan and Zsak. One would have been motivated to do so in order to attenuate a pathogenic AFSV because the prior art teachings indicate that these genes are candidates which may lead to attenuation.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine a plurality of attenuated ASF viruses of different genotypes, including those of Genotype I. One would have been motivated to do so for the advantage of inducing protection in a subject against multiple ASF viruses of different genotypes or the characterization thereof.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used and successfully demonstrated; for example, the deletion or inactivation of candidate genes in an AFSV is a commonly used approach as taught by de Leon, Neilan and Zsak provide specific genes which may be inactivated for the gain of viral attenuation, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. See p. 14 of Remarks. Relevant arguments are addressed here.
Applicant acknowledges that Zsak and Neilan describe genes “that are relevant for host virulence or replication”. Applicant argues that Zsak and Neilan do not disclose or suggest that deleting or interrupting the specific group of MGF 360 genes and MGF 505 genes would result in attenuation of the AFSV or suggest its utility as a vaccine. Applicant argues that de Leon merely cites Zsak and Neilan when stating that some members of MGF 360 and 530 have a role in virus cell tropism and replication.
The argument is not clear. See p. 177, col. 2 of the de Leon reference which clearly teaches that it is possible to disable the expression of virus genes involved in virulence which will lead to attenuate high or moderately-virulent ASFV isolates which can then be used in vaccine strategies. Further, the abstract in the de Leon reference indicates that the general strategy to construct virus deletion mutants can be engineered to obtain attenuated ASFV strains suitable for vaccine approaches. 
Applicant argues that the combined teachings would not have motivated one of ordinary skill in the art to arrive at the instant invention wherein all 8 genes are mutated. 
The argument is not clear for not all ASFV have all 8 genes present in their genomes. For example, the instant specification teaches that the genome of OURT88/3 (genotype I) comprises deletion of five MGF 360 genes (10L-14L), two deletions of the MGF 505 genes (1R and 2R) and a truncated MGF 505 3R gene; see para. 118 of the specification and the citation of the Chapman reference. It is also noted here that the specification indicates that this virus comprises an interruption of the DP148R gene; see candidates for virulence inactivation. The Office maintains that the motivation is clear for the genes have been identified by the prior art and de Leon indicates that the general strategy to construct virus deletion mutants can be engineered to obtain attenuated ASFV strains suitable for vaccine approaches; also see the Chapman reference which identifies deletions of viral genomes via sequence alignment. 
Applicant argues that there would not have been a reasonable expectation of success at arriving at the present vaccine in view of the cited art. Applicant points to the specification, p. 14 for teaching that the Pr4 isolate, “whilst attenuated”, was not protective and induced a chronic form of the disease. 
In response, see para. 120 of the instant specification which provides the following recitation: In fact, at an African swine fever virus workshop at the Biosecurity Research Institute, Manhattan Kansas in May 2011 it was mentioned that the Pr4 deletion mutant was not protective and induced a chronic form of the disease. 
Note that the recitation is merely an allegation and no supportive evidence is provided in view of the mere mention. 
Applicant argues that an attenuated and protective ASFV as described is non-obvious and provides a list of specific advantages or functional properties on p. 16 of the Remarks.
In response, the combined teachings of the prior art meets the structural limitations of the claims and thus, the functional properties much also be met, including those specific advantages listed by Applicant.
Applicant points to Examples of the instant specification which describe the inoculation of a specific recombinant virus in a pig followed by a viral challenge, resulting in protection of the pig.  Applicant concludes that the application demonstrates that the presently claimed attenuated ASF viruses have numerous surprising advantages over other attenuated ASF viruses. 
In response, the surprising advantages alleged by Applicant are not clear for de Leon teaches that it is possible to disable the expression of virus genes involved in virulence which will lead to attenuate high or moderately-virulent ASFV isolates which can then be used in vaccine strategies and the author indicates that the general strategy to construct virus deletion mutants can be engineered to obtain attenuated ASFV strains suitable for vaccine approaches. 
The arguments are not persuasive.
Double Patenting-Modified to address amendments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 12, 14, 17-20, 22-24 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10, 507, 237 in view of Chapman et al. (2008-cited by IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an attenuated ASF virus wherein the claimed virus includes a non-functional version of MGF 360 9L-14L genes and MGF 505 genes 1R-4R, the method attenuating an ASFV via the deleting, partial deleting or interrupting the expression of the genes and a method of preventing an ASFV. While the claims of the ‘237 document are directed to a virus with a non-functional version of the DP148R gene, note that Chapman teaches that the OURT88/3 virus inherently contains a non-functional version of such gene and the instant claims may encompass such virus.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. While the instant claims have been amended, note that the claims do not exclude the ASFV from being OURT88/3 and this virus inherently contains a non-functional version of the DP148R gene as taught by Chapman and instant specification, para. 165.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648